Citation Nr: 1510327	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from September 1999 to January 2000, from July 2003 to April 2004, and from October 2005 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 20 percent for lumbar strain.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he should be entitled to a rating in excess of 20 percent for lumbar strain.  In a written brief presentation dated in February 2015, the Veteran's representative noted that the Veteran's most recent VA examination took place over six years ago - in December 2009 - and also claimed that this medical evidence is "stale."  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In that regard, the Board notes that there is competent medical evidence of record which suggests that the Veteran's low back condition may have worsened since the December 2009 VA examination.  This evidence includes the Veteran's notice of disagreement dated in March 2010, in which he indicated his back spasms, which he experienced 1 to 3 times a month, caused severe pain and limited his mobility, and required more pain medication, limited movement, and additional chiropractic treatment.  Also, in a letter dated in May 2010, a private chiropractor compared x-rays taken in 2007 (after the Veteran's discharge from service) with x-rays taken in December 2009, and opined that the Veteran's back condition had changed.  Moreover, in his substantive appeal dated in August 2010, the Veteran contended that his back condition had worsened and was affecting his ability to exercise and do physical labor at home.  Given the foregoing, a new VA examination should be provided. Additionally, updated treatment records regarding any treatment for the Veteran's lumbar spine should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA and/or private treatment records, dated since 2009, pertaining to any treatment the Veteran has received for his lumbar spine/strain, and associate any such records with the claims folder.  A negative reply should be requested.

2. Schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  The examiner should fully describe the disability symptoms and impairment of the Veteran's lumbar strain.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly. The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

